Exhibit 10.65

 

EXECUTION VERSION



 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of December 28, 2017 (as amended, modified or
supplemented from time to time, this “Agreement”), is entered into by and
between AMYRIS, INC., a Delaware corporation, whose principal place of business
is 5885 Hollis Street, Ste. 100, Emeryville, California 94608 (the “Company”),
and DSM Finance BV, a Netherlands private company with limited liability, whose
principal place of business is Het Overloon 1, 6411 TE Heerlen, the Netherlands
(the “Lender” and, together with the Company, the “Parties”).

 

RECITALS

 

A. In connection with the business cooperation between the Company and the
Lender, the Lender has agreed to purchase from the Company, and the Company has
agreed to sell to the Lender, an unsecured note having a principal amount of
Twenty-Five Million United States Dollars ($25,000,000) (the “Note).

 

B. Capitalized terms not defined in Section 6 hereof or otherwise defined herein
shall have the meaning set forth in the form of Note (as defined below) attached
hereto as Exhibit A.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the Parties, intending to be legally
bound, hereby agree as follows:

 

1.Purchase and Sale of the Note.

 

(a)The sale and purchase of the Note shall take place at a closing (the
“Closing”), to be held at the offices of Shearman & Sterling LLP, 535 Mission
Street, 25th Floor, San Francisco, CA 94105 on the date hereof as soon as
reasonably practicable following the execution and delivery of this Agreement
(the day on which the Closing takes place being the “Closing Date”). At the
Closing, the Company will deliver the Note to the Lender against receipt by the
Company of the principal amount of the Note at the Closing. The Note will be
registered in the Lender’s name in the Company’s records.

 

(b)The proceeds of the sale and issuance of the Note shall be used to repay all
of the Company’s indebtedness outstanding, including principal and interest or
other amounts due, pursuant to that certain Note, dated December 31, 2016,
issued by the Company to Wutian Supply Chain Corporation Limited pursuant to
that certain Credit Agreement, dated October 26, 2016, entered into by and
between the Company and Guanfu Holding Co., Ltd. (such note, the “Guanfu Note”,
and such credit agreement, the “Guanfu Credit Agreement”).


 

 





 

 

 

2.Representations and Warranties of the Company. The Company represents and
warrants to the Lender as of the date hereof and as of the Closing Date that:

 

(a)Due Incorporation, Qualification, etc. Each of the Company and its
Subsidiaries (i) is a corporation duly organized, validly existing and in good
standing under the laws of its state of incorporation; (ii) has the power and
authority to own, lease and operate its properties and carry on its business as
now conducted; and (iii) is duly qualified, licensed to do business and in good
standing as a foreign corporation in each jurisdiction where the failure to be
so qualified or licensed could reasonably be expected to have a Material Adverse
Effect.

 

(b)Authority. The execution, delivery and performance by the Company of this
Agreement and the Note and the consummation by the Company of the transactions
contemplated hereby and thereby (i) are within the power of the Company and (ii)
have been duly authorized by all necessary corporate actions on the part of the
Company.

 

(c)Enforceability. This Agreement and the Note have been duly executed and
delivered by the Company and each of this Agreement and the Note constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its respective terms, except in each case as may be
limited by bankruptcy, insolvency or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally and general
principles of equity.

 

(d)Non-Contravention. The execution and delivery by the Company of this
Agreement and the Note and the performance and consummation by the Company of
the transactions contemplated hereby and thereby do not and will not (i) violate
the certificate of incorporation or bylaws of the Company or any judgment,
order, writ, decree, statute, rule or regulation applicable to the Company; (ii)
violate any provision of, or result in the breach or the acceleration of, or
entitle any other Person to accelerate (whether after the giving of notice or
lapse of time or both), any mortgage, indenture, agreement, instrument or
contract to which the Company is a party or by which it is bound except to the
extent such violation, breach or acceleration could not reasonably be expected
to result in a Material Adverse Effect; or (iii) result in the creation or
imposition of any Lien upon any property, asset or revenue of the Company or the
suspension, revocation, impairment, forfeiture, or nonrenewal of any permit,
license, authorization or approval applicable to the Company, its business or
operations, or any of its assets or properties except to the extent such
suspension, revocation, impairment, forfeiture or nonrenewal could not
reasonably be expected to have a Material Adverse Effect.

 

(e)Approvals. No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental authority or other Person is
required in connection with the execution and delivery by the Company of this
Agreement and the Note and the performance and consummation by the Company of
the transactions contemplated hereby and thereby, except for those already
obtained.


 



 



2

 

 



(f)No Violation or Default. None of the Company or any of its Subsidiaries is in
violation of or in default with respect to (i) its certificate of incorporation
or bylaws or any judgment, order, writ, decree, statute, rule or regulation
applicable to such Person; or (ii) any mortgage, indenture, agreement,
instrument or contract to which such Person is a party or by which it is bound
(nor is there any waiver in effect which, if not in effect, would result in such
a violation or default), where, in each case, such violation or default,
individually, or together with all such violations or defaults, could reasonably
be expected to have a Material Adverse Effect.

 

(g)Litigation. No actions (including, without limitation, derivative actions),
suits, proceedings or investigations are pending or, to the actual knowledge of
the Company, threatened against the Company or any of its Subsidiaries at law or
in equity in any court or before any other governmental authority which (i)
would reasonably be expected (alone or in the aggregate) to have a Material
Adverse Effect or (ii) seeks to enjoin, either directly or indirectly, the
execution, delivery or performance by the Company of this Agreement and the Note
or the transactions contemplated hereby and thereby.

 

(h)Properties. Each of the Company and its Subsidiaries owns or leases all such
properties, including lands, buildings, machinery and production equipment, as
are necessary to the conduct of its operations as presently conducted. Each of
the Company and its Subsidiaries has good, marketable and legal title to, or a
good, marketable and valid leasehold interest in, all of its material properties
and assets, and all such properties are free of any Liens other than as
disclosed in the Company’s public filings. Neither the Company nor any of its
Subsidiaries has received any notice of proceedings relating to its properties
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would have a Material Adverse Effect.

 

(i)Labor. No labor problem or dispute with the employees, including management,
of the Company or any of its Subsidiaries exists or is threatened or imminent,
except as would not have a Material Adverse Effect.

 

(j)Commission Filings. The Company has timely filed (subject to 12b-25 filings
with respect to certain periodic filings) all reports, schedules, forms,
statements and other documents required to be filed by it with the U.S.
Securities and Exchange Commission (the “Commission”) pursuant to the reporting
requirements of the U.S. Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (all of the foregoing filed with the Commission prior to the
date hereof and all financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to herein as the
“SEC Documents”). As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the Commission promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.


 



 

3

 



(k)Other Regulations. None of the Company or its Subsidiaries is subject to
regulation under the U.S. Investment Company Act of 1940 or to any federal or
state statute or regulation limiting its ability to incur indebtedness.

 

(l)No Note Registration. The Company is under no obligation to effect any
registration of the Note under the U.S. Securities Act of 1933, as amended (the
“Securities Act”), or any state securities laws with respect to the Note or to
file for or comply with any exemption from registration.

 

(m)Intellectual Property. The Company and each of its Subsidiaries owns, or is
licensed to use, all intellectual property necessary to conduct its business as
currently conducted except for such intellectual property the failure of which
to own or license would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect. To the knowledge of the Company,
(a) the conduct and operations of the businesses of the Company and each of its
Subsidiaries does not infringe, misappropriate, dilute or violate any
intellectual property owned by any other Person and (b) no other Person has
contested any right, title or interest of the Company or any of its Subsidiaries
in, or relating to, any intellectual property, other than, in each case, as
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

(n)Solvency. Except as set forth on Schedule 2(n), on the Closing Date, both
before and after giving effect to (a) the sale and purchase of the Note, (b) the
disbursement of the proceeds of the Note to or as directed by the Company, (c)
the consummation of the transactions contemplated to occur on the Closing Date
under the Quota Purchase Agreement and (d) the payment and accrual of all
transaction costs in connection with the foregoing, the Company will not be
Insolvent.

 

For the purposes of the above clause (n), “Insolvent” means, with respect to any
Person as of any date of determination, that, as of such date, (i) the present
fair saleable value of such Person’s assets is less than the amount required to
pay such Person’s total indebtedness, (ii) such Person is unable to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is currently proposed to be conducted.

 

4

 






(o)Material Adverse Effect. Since December 31, 2017, there has been no Material
Adverse Effect or any event or circumstance which would reasonably be expected
to result in a Material Adverse Effect.

 

3.Representations and Warranties of the Lender. The Lender represents and
warrants to the Company as of the date hereof and as of the Closing Date that:

 

(a)Binding Obligation. The Lender has full legal capacity, power and authority
to execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement and the Note is a valid and binding obligation of the Lender,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity.

 

(b)Securities Law Compliance. The Lender is purchasing the Note for its own
account for investment, not as a nominee or agent, and not with a view to, or
for resale in connection with, the distribution thereof. Lender has received or
has had full access to all of the information necessary and appropriate to make
an informed investment decision. The Lender is an accredited investor as such
term is defined in Rule 501 of Regulation D under the Securities Act. The Lender
acknowledges that it can bear the economic risk of the investment in the Note.

 



(c)Approvals. No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental authority or other Person is
required in connection with the execution and delivery by the Lender of this
Agreement and the performance and consummation by the Lender of the transactions
contemplated hereby and thereby, except for those already obtained.

 

(d)Source of Funds. The funds provided by the Lender to the Company in
connection with this Agreement and the Note are in full compliance with the
money laundering statutes of all jurisdictions to which the Lender is subject,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency having jurisdiction over the Lender.

 

(e)No Note Registration. The Lender is under no obligation to effect any
registration of the Note under the Securities Act, or any state securities laws
with respect to the Note or to file for or comply with any exemption from
registration.

 

4.Conditions to Obligations of the Lender. The Lender’s obligations at the
Closing are subject to the fulfillment, on or prior to the Closing Date, of all
of the following conditions, any of which may be waived in whole or in part by
the Lender:

 

(a)Representations and Warranties. The representations and warranties made by
the Company in Section 2 hereof shall have been true and correct when made.

 

(b)Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Closing Date with certain federal and state
securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Note.


 

 

5

 





 

(c)Legal Requirements. At the Closing, the sale and issuance by the Company, and
the purchase by the Lender, of the Note shall be legally permitted by all laws
and regulations to which the Lender or the Company is subject.

 

(d)Transaction Documents. The Company shall have duly executed and delivered to
the Lender this Agreement and the Note.

 

(e)No Event of Default. After giving effect to the sale and issuance of the Note
and the repayment in full of all outstanding indebtedness of the Company under
the Guanfu Note on the Closing Date, no Event of Default shall exist.

 

(f)Other Transactions. All conditions to the closing of the transactions
pursuant to the Quota Purchase Agreement, dated as of November 17, 2017, between
the Company, AB Technologies LLC, and DSM Produtos Nutricionais Brasil S.A. (as
it may be amended from time to time in accordance with its terms, the “Quota
Purchase Agreement”) (other than those conditions related to the issuance of the
Note) shall have been satisfied or waived by the parties to the Quota Purchase
Agreement.

 

5.Conditions to Obligations of the Company. The Company’s obligations at the
Closing are subject to the fulfillment, on or prior to the Closing Date, of the
following conditions, any of which may be waived in whole or in part by the
Company:

 

(a)Representations and Warranties. The representations and warranties made by
the Lender in Section 3 hereof shall be true and correct as of the Closing Date.

 

(b)Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Closing Date with certain federal and state
securities commissions, the Lender shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Note.

 

(c)Legal Requirements. At the Closing, the sale and issuance by the Company, and
the purchase by the Lender, of the Note shall be legally permitted by all laws
and regulations to which the Lender or the Company are subject.

 

(d)Purchase Price. The Lender shall have delivered to the Company the principal
amount of the Note.

 

(e)Approvals. The Company shall have obtained all approvals required in
connection with this Agreement and the transactions contemplated hereby..


 

6

 



6.Definitions. As used in this Agreement, the following capitalized terms have
the following meanings:

 

“Lien” means, with respect to any property, any security interest, mortgage,
pledge, lien, claim, charge or other encumbrance in, of, or on such property or
the income therefrom, including, without limitation, the interest of a vendor or
lessor under a conditional sale agreement, capital lease or other title
retention agreement, or any agreement to provide any of the foregoing, and the
filing of any financing statement or similar instrument under the Uniform
Commercial Code or comparable law of any jurisdiction.

 

“Material Adverse Effect” means a material adverse effect on the ability of the
Company to pay or perform the Obligations in accordance with the terms of the
Note and to avoid an Event of Default, or an event which, with the giving of
notice or the passage of time or both, would constitute an Event of Default.

 

“Obligations” means all loans, advances, debts, liabilities and obligations,
howsoever arising, owed by the Company to the Lender under the Note of every
kind and description (whether or not evidenced by any note or instrument and
whether or not for the payment of money), now existing or hereafter arising
under or pursuant to the terms of the Note, including all principal, interest,
fees, charges, expenses, attorneys’ fees and costs and accountants’ fees and
costs chargeable to and payable by the Company thereunder, in each case, whether
direct or indirect, absolute or contingent, due or to become due, and whether or
not arising after the commencement of a proceeding under Title 11 of the United
States Code (11 U.S.C. Section 101 et seq.), as amended from time to time
(including post-petition interest) and whether or not allowed or allowable as a
claim in any such proceeding.

 

7.Miscellaneous.

 

(a)Waivers and Amendments. Any provision of this Agreement may be amended,
waived or modified only upon the written consent of the Company and the Lender.

 

(b)Governing Law. This Agreement and all actions arising out of or in connection
with this Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflicts of law provisions
of the State of New York or of any other jurisdiction.

 

(c)Arbitration. Any dispute, controversy or claim arising out of or relating to
this Agreement or the Note or the subject matter hereof or thereof, including,
but not limited to, any contractual, pre-contractual or non-contractual rights,
obligations or liabilities and any question or dispute regarding the existence,
validity, formation, effect, interpretation, performance, breach, termination or
invalidity hereof or thereof (a “Dispute”), shall be finally settled by
arbitration. Any arbitration initiated in connection with this Section 7(c)
shall be conducted by the New York office of the American Arbitration
Association (“AAA”) in accordance with AAA Commercial Rules in effect at the
time of applying for arbitration (“AAA Rules”), except as the AAA Rules conflict
with the provisions of this Section 7(c), in which event the provisions of this
Section 7(c) shall control. The arbitration tribunal shall consist of three (3)
arbitrators, one (1) to be appointed by the claimant, one (1) to be appointed by
the respondent and the two (2) arbitrators so appointed shall jointly appoint
the third arbitrator. The tribunal shall decide any dispute submitted by the
Parties strictly in accordance with the substantive law of the State of New York
and shall not apply any other substantive law. Subject to the agreement of the
tribunal, any Dispute(s) which arise subsequent to the commencement of
arbitration of any existing Dispute(s) shall be resolved by the tribunal already
appointed to hear the existing Dispute(s). The arbitration award shall be final,
conclusive and binding on each party as from the date rendered. Judgment upon
any arbitration award may be entered and enforced in any court having
jurisdiction over a party or any of its assets.


 

 

7

 



(d)Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.

 

(e)Successors and Assigns. Subject to the restrictions on transfer described in
Sections 7(f) and 7(g) below, the rights and obligations of the Company and the
Lender hereunder and under the Note shall be binding upon and inure to the
benefit of the successors, assigns, heirs, administrators and transferees of the
Parties.

 

(f)Registration, Transfer and Replacement of the Note. The Note issuable under
this Agreement shall be issued in registered form. The Company will keep, at its
principal executive office, books for the registration and registration of
transfer of the Note. Prior to presentation of the Note for registration of
transfer, the Company shall treat the Person in whose name the Note is
registered as the owner and holder of the Note for all purposes whatsoever,
whether or not the Note shall be overdue, and the Company shall not be affected
by notice to the contrary. Subject to any restrictions on or conditions to
transfer set forth in the Note, the holder of the Note, at its option, may in
person or by duly authorized attorney surrender the same for exchange at the
Company’s chief executive office, and promptly thereafter and at the Company’s
expense, except as provided below, receive in exchange therefor one or more new
Note(s), each in the principal requested by such holder, dated the date to which
interest shall have been paid on the Note so surrendered or, if no interest
shall have yet been so paid, dated the date of the Note so surrendered and
registered in the name of such Person or Persons as shall have been designated
in writing by such holder or its attorney for the same principal amount as the
then unpaid principal amount of the Note so surrendered. Upon receipt by the
Company of evidence reasonably satisfactory to it of the ownership of and the
loss, theft, destruction or mutilation of the Note and (a) in the case of loss,
theft or destruction, of indemnity reasonably satisfactory to it; or (b) in the
case of mutilation, upon surrender thereof, the Company, at its expense, will
execute and deliver in lieu thereof a new Note executed in the same manner as
the Note being replaced, in the same principal amount as the unpaid principal
amount of the Note and dated the date to which interest shall have been paid on
the Note or, if no interest shall have yet been so paid, dated the date of the
Note.


 

 



8

 



(g)Assignment by the Company; Assignment by the Lender. Neither this Agreement
nor the Note nor any of the rights, interests or obligations hereunder or
thereunder may be assigned, by operation of law or otherwise, in whole or in
part, by the Company without the prior written consent of the Lender. The Lender
will not assign, by operation of law or otherwise, this Agreement or the Note or
any of its rights, interests or obligations hereunder or thereunder without the
prior written consent of the Company, except to an Affiliate of the Lender.

 

(h)Entire Agreement. This Agreement together with the Note constitute the full
and entire understanding and agreement and supersedes any previous written or
verbal agreements between the Parties with regard to the subject matter hereof
and thereof.

 

(i)Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
delivered personally or by commercial delivery service, or sent via telecopy
(receipt confirmed) to the Parties at the following addresses or telecopy
numbers (or at such other address or telecopy numbers for a party as shall be
specified by like notice):

 

If to the Company, to:

 

Amyris, Inc.
5885 Hollis St., Ste. 100
Emeryville, CA 94608
Attention: General Counsel
Telecopy No.:

 

with a copy to:

 

Shearman & Sterling LLP
535 Mission St., 25th Floor
San Francisco, CA 94105
Attention:
Telecopy No.:

 

If to the Lender, to:

 

DSM  Finance BV
Het Overloon 1
6411 TE Heerlen
the Netherlands
Attention: General Counsel
with a copy to:


 

Latham & Watkins, LLP
330 North Wabash Avenue, Suite 2800
Chicago, Illinois 60611
Telecopy No.:
Attention:

 

9

 



(j)Severability of this Agreement. If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

(k)Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall be deemed to
constitute one instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

10

 



 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the date and
year first written above.

 

COMPANY:

 

AMYRIS, INC.

 

By: /s/ John Melo
Name: John Melo
Title: President and Chief Executive Officer

 

LENDER:

 

DSM  FINANCE BV

 



  By:       Name:       Title:    

 



 

 

 

[Credit Agreement Signature Page]





 

 


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the date and
year first written above.

 

COMPANY:

 

AMYRIS, INC.

 



By:   _________________ 

Name: John Melo
Title: President and Chief Executive Officer

 

LENDER:

 

DSM  FINANCE BV

 

By: /s/ Bruno Muller
Name: Bruno Muller
Title: Proxy-Holder

 

 



[Credit Agreement Signature Page]



 





 

 

 

DISCLOSURE SCHEDULE

 

TO THE

 

CREDIT AGREEMENT

 

 

 

Between

 

AMYRIS, INC.

 

and

 

DSM FINANCE BV

 

Dated as of December 28, 2017

 

 



 



This Disclosure Schedule (this “Disclosure Schedule”) has been prepared and
delivered in connection with the Credit Agreement (the “Agreement”), dated as of
December 28, 2017, between Amyris, Inc., a Delaware corporation, (the “Company”)
to DSM Finance BV, a Netherlands private company with limited liability (the
“Lender”). Capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Agreement.

 

Section references are to Sections of the Agreement, unless otherwise specified.
The headings in this Disclosure Schedule are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Disclosure
Schedule.

 

The information provided in this Disclosure Schedule is being provided solely
for the purpose of making disclosures to the Lender under the Agreement. In
disclosing this information, the Company expressly does not waive any
attorney-client privilege associated with such information or any protection
afforded by the work-product doctrine with respect to any of the matters
disclosed herein.

 

Certain items and matters are listed in this Disclosure Schedule for
informational purposes only and may not be required to be listed therein by the
terms of the Agreement. In no event shall the listing of items or matters in
this Disclosure Schedule be deemed or interpreted to broaden, or otherwise
expand the scope of, the representations and warranties or covenants contained
in the Agreement. The mere inclusion of an item in this Disclosure Schedule as
an exception to a warranty (x) shall not be deemed an admission that such item
represents a material exception or material event, circumstance, change, effect,
development or condition or that such item would constitute a Material Adverse
Effect and (y) shall not be construed as an admission by the Company of any
non-compliance with, or violation of, any third-party rights (including any
intellectual property rights) or any law or governmental order. No reference to,
or disclosure of, any item or matter in any Section of this Disclosure Schedule
shall be construed as an admission or indication that such item or matter is
material or that such item or matter is required to be referred to or disclosed
in this Disclosure Schedule. Without limiting the foregoing, no reference to or
disclosure of a possible breach or violation of any contract, law or
governmental order shall be construed as an admission or indication that a
breach or violation exists or has actually occurred.

 



 



 

Section 2(n)

 

Solvency

 

With respect to subparagraph (i) of the definition of “Insolvent” under Section
2(n), the Company notes that it has not performed a valuation to determine the
fair saleable value of its assets; however, the Company notes that its total
indebtedness and its total liabilities as reflected in its unaudited balance
sheet included in its Form 10-Q for the quarter ended September 30, 2017 exceed
its total assets as reflected in such balance sheet. With respect to
subparagraphs (ii), (iii) and (iv) of the definition of “Insolvent” under
Section 2(n), reference is made to the SEC Documents, including without
limitation the disclosures relating to the liquidity of the Company contained in
“Notes to Unaudited Condensed Consolidated Financial Statements—Note 1. The
Company—Liquidity,” “Management’s Discussion and Analysis of Financial Condition
and Results of Operations—Liquidity and Capital Resources,” “Risk Factors—We
have incurred losses to date, anticipate continuing to incur losses in the
future, and may never achieve or sustain profitability” and “Risk Factors— We
will require significant inflows of cash from product sales and collaborations
and, if needed, financings to fund our anticipated operations and to service our
debt obligations and may not be able to obtain such funding on favorable terms,
if at all.”

 



 



EXHIBIT A

 

FORM OF NOTE

 

 

 

 

